DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made that this application is a division of application 15551688 which was the US national phase of international application PCT/US2016/051690 filed 09/14/2016.
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 04/13/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Allowable Subject Matter
Claim(s) 1-10 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance:  
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to perform a method of monitoring a drilling process that uses a drilling fluid comprising (omissions/paraphrasing for brevity/clarity) “diluting the drilling fluid with a known amount of water”, “measuring a salinity of the water phase of the diluted drilling fluid”; “providing an equation for an initial salt content in the diluted drilling fluid” based on the known amount of water used in dilution and the measured salinity of the diluted drilling fluid, “diluting the drilling fluid with a second…known amount of water to form a second diluted drilling fluid”, “measuring a salinity of a water phase of the second diluted drilling fluid”, “providing an equation for an initial salt content in the second diluted drilling fluid” based on the known amount of water used in the second dilution and the measured salinity of the twice diluted drilling fluid, “calculating the initial water content of the drilling fluid using equations 1 and 2” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Further in accordance with MPEP 1302.14(I), the subject matter of the independent claims differs non-obviously from the prior art of record for the absence of the requirement for knowledge/measurement of initial water phase salinity, as this unknown is eliminatable from the equations when combining claimed equations 1 & 2, see example 2 in the disclosure, particularly [00080] & [00084]-[00086], the Examiner noting that the solution is a(n) (iterative) numerical solution. See also, sibling application 15/551,688, the Examiner particularly noting that the prior art utilized in the independent claim rejection therein as representative of the above assertion, as well as noting that the prior art utilized in the dependent claim rejections therein as the best prior art of record for similar instant dependent claim limitations. Finally, see also related PCT opinion of record for claim 17 thereof which was likewise considered novel and nonobvious.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID L SINGER/Examiner, Art Unit 2856